 

IN THE UNITED STATES DISTRICT COURT OCT 25 2019
FOR THE NORTHERN DISTRICT OF TEXAS |
AMARILLO DIVISION CLERK, U.S. DISTRICT CO

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

  

 

PF a So Lo .
Deputy

 

MICHELLE RENEE WHITMAN,
Petitioner,
2:19-CV-172-7

V.

UNITED STATES OF AMERICA,

COR CON 607 6G0 602 6G2 607 600 40D

Respondent.

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
DISMISSING MOTION TO CACBATE, BE ASIDE OR CORRECT SENTENCE

On September 27, 2019, the United States Magistrate Judge entered findings and
conclusions on Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence. The Magistrate Judge RECOMMENDS that the motion be DISMISSED. No objections
to the findings, conclusions, and recommendation have been filed. After making an independent
review of the pleadings, files, and records in this case and the findings, conclusions, and
recommendation of the Magistrate Judge, the Court concludes that the findings and conclusions
are correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED and that the Motion to Vacate, Set Aside or Correct Sentence is
DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District

Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner

has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.

 
McDaniel, 529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference the
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that Petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” /d. at 484.

If Petitioner files a notice of appeal, she may proceed in forma pauperis on appeal. See

Federal Rule of Appellate Procedure 24(a)(3).

SIGNED [Ubeber BS 2019.

 

THEW J.IKACSMARYK
ITED STATES DISTRICT JUDGE
